756 N.W.2d 263 (2008)
Joshua J. ISRAEL, Relator,
v.
SCHNEIDER NATIONAL CARRIERS, and Liberty Mutual Insurance Companies, Respondents, and
St. Francis Hospital, MN Department of Employment and Economic Development, Intervenors.
No. A08-1013.
Supreme Court of Minnesota.
October 3, 2008.
Joshua J. Israel, Pro Se.
Janet Monson, Aafedt, Forde, Gray, Monson & Hager, P.A., Minneapolis, Minnesota, for respondent.
Considered and decided by the court without oral argument.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed May 29, 2008, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that "[s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view," doing no more than establishing the law of the case). We further conclude that relator's constitutional claims lack merit.
BY THE COURT
Christopher J. Dietzen
Associate Justice